Citation Nr: 0605253	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  97-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome or fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service in the 
United States Air Force from September 1966 to September 
1973, and unverified military service in the United States 
Army from November 1976 to November 1978.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2003, it was remanded to the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
by the RO in November 2005, and the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  VA has satisfied the duty to notify the appellant of the 
law and regulations applicable to his claim and the evidence 
necessary to substantiate it, and all evidence necessary for 
review of the issue considered herein on appeal has been 
obtained.

2.  The veteran has a current diagnosis of myofascial pain 
syndrome or fibromyalgia.

3.  There is evidence of the veteran having experienced 
multiple complaints, including leg cramps, in service.  

4.  The probative and competent evidence of record 
establishes that the veteran's myofascial pain 
syndrome/fibromyalgia cannot satisfactorily be dissociated 
from active service.  




CONCLUSION OF LAW

Myofascial pain syndrome/fibromyalgia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection, and obtained service 
medical records, VA treatment records, private treatment 
records, service personnel records, Social Security 
Administration (SSA) 


records, and VA examinations to assist in the development of 
his claim.  In view of the fact that this decision is a 
complete grant of benefits sought on appeal, further 
notification and development pursuant to the VCAA is not 
required.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background & Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed myofascial pain syndrome 
or fibromyalgia.  Significantly, upon VA orthopedic and 
neurologic examination in 


June 2004, the diagnoses included "myofascial pain syndrome, 
fibromyalgia," noting that it met the "Medical College of 
Rheumatology, 1990 criteria for the classification of 
fibromyalgia."  Thus, the Board finds for the current 
existence of the claimed myofascial pain syndrome or 
fibromyalgia.  The Hickson element (1) has therefore been 
satisfied as to this disability.  

With respect to Hickson element (2), the veteran's service 
medical records disclose that at the time of his separation 
examination in August 1973, the veteran's complaints included 
continued "cramps" in his legs on a periodic basis.  Given 
that the current and more remote diagnoses of fibromyalgia in 
the post-service treatment records have been substantially 
based upon pathological symptoms found in the lower 
extremities, the Board must conclude that the foregoing 
factual findings constitute medical evidence of an injury in 
service that could be related to the current diagnosis.  
Hickson element (2) has therefore been satisfied as to this 
disability.  

The final question for resolution is whether there is medical 
evidence of a nexus between the veteran's in-service injury 
and the currently diagnosed myofascial pain syndrome or 
fibromyalgia disabilities in satisfaction of Hickson element 
(3).  The question then is whether the evidence is at least 
in equipoise as to whether the veteran has myofascial pain 
syndrome or fibromyalgia that is related to service.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence clearly supports the 
finding that the currently diagnosed myofascial pain syndrome 
or fibromyalgia is medically or etiologically related to 
symptoms reported in service.  

In November 1999, the veteran underwent a VA orthopedic and 
neurological examination for the purpose, among other things, 
of determining whether he had myofascial pain syndrome or 
fibromyalgia that could be related to service.  The claims 
file was made available to, and reviewed by, the examiner in 
conjunction with the examination.  In terms of history, the 
report of the examination noted that 


the veteran started having trouble with myofascial pain 
syndrome between 1969 and 1973 when he was in Vietnam.  The 
report included findings from an extensive examination that 
included a specific myofascial syndrome examination that 
showed pain on the left and right side of the body, as well 
as above and below the waist.  

Following, examination, the pertinent diagnosis was 
"myofascial pain syndrome, fibromyalgia," noting that it 
met the "Medical College of Rheumatology, 1990 criteria for 
the classification of fibromyalgia."  In answer to the 
question of whether the veteran's myofascial pain syndrome or 
fibromyalgia could be etiologically related to service, the 
November 1999 VA examiner stated that the veteran had his 
myofascial pain syndrome starting in 1969, in Vietnam.  The 
examiner explained that "we do not know the cause of 
myofascial pain syndrome, fibromyalgia," noting that 
medicine is not an exact science, but then concluded that 
"it is more likely than not that something happened in 
service that triggered the Myofascial Pain Syndrome to 
occur."  

In July 2002, the veteran underwent a second VA orthopedic 
and neurological examination for the stated purpose of 
determining whether he had myofascial pain syndrome or 
fibromyalgia that could be related to service.  The claims 
file was made available to, and reviewed by, the examiner in 
conjunction with the examination.  In terms of history, the 
report of this examination noted that the veteran's discharge 
examination report in 1973 noted that the veteran had 
numerous complaints, ranging from neck pain, foot pain, 
shortness of breath, and leg cramps.  The examiner then 
defined myofascial pain syndrome and fibromyalgia, and 
concluded that the documented clinical history and likely 
date of onset of the veteran's myofascial pain syndrome was 
more likely than not in 1973.  Following, examination, the 
diagnosis was "myofascial pain syndrome, (fibromyalgia)."  
The examiner opined that "it is more likely than not that 
the origin of the myofascial pain syndrome started while in 
the military."  

In June 2004, the veteran underwent a third VA orthopedic and 
neurological examination for the purpose of determining 
whether he had myofascial pain 


syndrome or fibromyalgia that could be related to service.  
This examination was conducted by the same physician who had 
conducted the November 1999 VA examination.  Once again, the 
claims file was made available to, and reviewed by, the 
examiner in conjunction with the examination.  In terms of 
history, the report of the examination noted that a very 
thorough examination had been conducted in November 1999, and 
since it contained such a detailed review, and since there 
was little change since then, there was no reason to repeat 
the history again.  The examiner noted that the veteran 
started having trouble with myofascial pain syndrome in 1973 
after getting out of the service.  The report included 
findings from another extensive examination that included a 
specific myofascial syndrome examination.  Following 
examination, the pertinent diagnosis was "myofascial pain 
syndrome, fibromyalgia," noting that it met the "Medical 
College of Rheumatology, 1990 criteria for the classification 
of fibromyalgia."  

In answer to the question of whether the veteran's myofascial 
pain syndrome or fibromyalgia could be etiologically related 
to service, the June 2004 VA examiner noted that he was 
answering the question as he had done in 1999 and 1995.  The 
examiner stated that there is no etiology for fibromyalgia, 
and that the likely date of onset was provided in the body of 
the report.  The examiner then described the specific 
complaints and findings contained in the veteran's August 
1973 service separation examination, noting that all of these 
complaints could have led to the myofascial pain syndrome, 
fibromyalgia.  The examiner then stated that he did not know 
what else to say about the 1973 discharge report, and 
indicated that he was very fatigued trying to answer the same 
question.  

As to the issue on appeal, the Board finds that the evidence 
supports the finding that the veteran currently has 
myofascial pain syndrome/fibromyalgia that is related to his 
period of service.  Essentially, the probative and competent 
evidence of record establishes that the veteran's myofascial 
pain syndrome/fibromyalgia cannot satisfactorily be 
dissociated from active service.  Thus, the Board concludes 
that the claim for service connection for myofascial pain 
syndrome/fibromyalgia is supported by the evidentiary record 
thereby warranting entitlement to a grant of 


service connection.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for myofascial pain 
syndrome/fibromyalgia is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


